Citation Nr: 1621593	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  12-29 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left eye disability.  

2.  Entitlement to service connection for lump on right shoulder.

3.  Entitlement to service connection for skin disability of face, ear, neck, chest, and body, to include residual scarring.

4.  Entitlement to service connection for pulmonary disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In January 2016, the Veteran participated in a hearing with the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is associated with the claims folder.  

The September 2012 Statement of the Case (SOC) also included the issues for entitlement to service connection for hypertension and entitlement to service connection for right eye disability.  A VA Form 9, dated in October 2012, shows that the Veteran checked box 9.B., entitled: "I have read the Statement of the Case and Any Supplemental Statement of the Case I received.  I am Only Appealing These Issues: [...]."  The Veteran stated that he wished to appeal all decisions except item nos. 1 and 3.  Issues 1 and 3, as shown in the September 2012 SOC, referred to hypertension and right eye disability, respectively.  In addition, during the January 2016 hearing, the VLJ clarified the issues on appeal as being entitlement to service connection for left eye disability, service connection for right shoulder lump, service connection to skin disability to include scars, and service connection for pulmonary disability.  Accordingly, the appeal was not perfected with respect to the issues for entitlement to service connection for hypertension and entitlement to service connection for right eye disability.  38 C.F.R. § 20.202; Cf. Evans v. Shinseki, 25 Vet. App. 7 (2011).  The issues are not before the Board for appellate consideration.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been provided VA medical examinations concerning the issues on appeal.  

VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  Pursuant to the provisions of 38 C.F.R. § 3.159(c)(4), a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:

(A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  Note (ii) states that Paragraph (4)(i)(C) could be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with military service.  38 C.F.R. § 3.159(c)(4) (2015).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that the types of evidence that indicate that a current disability may be associated with service includes medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits or credible evidence of continuity of symptomatology or other symptoms capable of lay observation).

The Veteran asserts that his claimed disabilities are related to exposure to Agent Orange during active service.  Review of the Veteran's service personnel records and DD Form 214 show that the Veteran served in the Republic of Vietnam during the Vietnam War Era and is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6).  The private medical treatment records show current diagnoses of basal cell carcinoma, actinic keratoses, reactive airway disease, removal of right shoulder lipoma, and floaters in the left eye.  The Veteran has reported that Agent Orange splashed in his face and eyes and areas of his body and believes exposure to herbicides caused his claimed disabilities.  The Board finds that the elements have been met to provide VA medical examinations.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of any left eye disability present.  The claims folder must be made available for review and the examiner must indicate that a review was conducted.  Following review of the claims folder and examination of the Veteran, respond to the following: 

*List all diagnoses pertaining to the left eye.

*Is it at least as likely as not (50 percent probability or more) that any left eye disability is related to active service.  

 Rationale must be offered for any opinion reached. 

2.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of lump on right shoulder.  The claims folder must be made available for review and the examiner must indicate that a review was conducted.  Following review of the claims folder and examination of the Veteran, respond to the following: 

Is it at least as likely as not (50 percent probability or more) that any lump on right shoulder, to include residuals, is related to active service?

Rationale must be provided for any opinion reached. 

3.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of any skin disability of the face, ear, neck, chest, and body, to include residual scarring.  The claims folder must be made available for review and the examiner must indicate that a review was conducted.  Following review of the claims folder and examination of the Veteran, respond to the following: 

*List all diagnoses pertaining to the Veteran's skin, to include whether the Veteran has a diagnosis of chloracne.

*Is it at least as likely as not (50 percent probability or more) that any skin disability of the face, ear, neck, chest, and body, to include residual scarring, is related to active service?

Rationale must be offered for any opinion reached. 

4.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of any pulmonary disability present at any time during the appeal period.  The claims folder must be made available for review and the examiner must indicate that a review was conducted.  Following review of the claims folder and examination of the Veteran, respond to the following:

Is it at least as likely as not (50 percent probability or more) that any pulmonary disability, to include, but not limited to reactive airway disease, is related to active service?

Rationale must be provided for any opinion reached.  

6.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran.  After the Veteran has had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

